This is an original action filed in this court in quo warranto on the relation of the Attorney General of Utah challenging the authority of the defendant to hold the office of Commissioner of the Department of Finance of the State.
The complaint alleges, in substance, that the First Special Session of the 1941 Utah State Legislature enacted a law on March 26, 1941, designated as Senate Bill No. 20, creating and establishing a Department of Finance, providing that the administration of the Department should be under the control of a Commission of Finance, and that:
"* * * The commission of finance shall be composed of three members who shall be appointed by the governor by and with theconsent of the senate, whose terms of office shall be six years except as further provided in this section. Of the members first appointed, the term of one shall expire March 1, 1943, the term of one shall expire March 1, 1945, and the term of one shall expire March 1, 1947, and their successors shall be appointed for a term of six years. * * *" (Italics added.) Sec. 82C-2-2, U.C.A. 1943.
And that:
"Vacancies in the office of commissioner of finance occurring by reason of death, resignation or other cause, or by rejection by the senate, shall be filled by the appointment of another person by the governor which appointment shall be submitted by him to the senate for confirmation or rejection in the first session thereof after the *Page 438 
appointment, or, if made while the senate is in session, at that session." Sec. 82C-2-3, U.C.A. 1943.
The act provided that it should "take effect on July 1, 1941, at the hour of 12:01 o'clock a.m. or upon the proclamation of the governor prior to that date." The First Special Session of the 1941 Legislature adjourned sine die on March 29, 1941; on April, 1941, the Governor approved the act; and on June 16, 1941, by proclamation, the Governor provided that the act should be in full force and effect from and after the latter date, June 16th.
Under date of March 28, 1941, prior to the adjournment of the First Special Session and prior to the approval of the above act by the Governor, the latter sent to the Senate of that session the following letter:
"To the Senate:
"It seems advisable that one of Commissioners of the newly created Department of Finance be appointed and confirmed at this time in order to permit him to cooperate with the committee to be appointed by the Governor to set up the various departments of the State.
"To that end, I have appointed Gordon Taylor Hyde of Salt Lake City as Commissioner of Finance to take office on the date that Senate Bill No. 20, which creates the Department of Finance, becomes effective and to serve until March 1, 1947.
                      "Yours truly, "(Sgd) Herbert B. Maw, "Governor."
On the following day, March 29, 1941, the Senate of said Special Session purported to confirm the appointment of defendant in accordance with the terms of the Governor's letter, and on that day the Special Session of the 1941 Legislature adjourned sine die.
In pursuance of the above action, the defendant took oath of office on June 16, 1941, and entered upon the duties of the office of Commissioner of Finance and ever since that date has continued to exercise the powers, functions *Page 439 
and prerogatives of the office. No action other than that above set forth has since been taken by the Governor at any time or by the Senate at any regular or special session of the Legislature affecting this purported appointment and confirmation.
We quote from the pleadings. Plaintiff alleges:
"8. That any appointment or authority under which the said Gordon Taylor Hyde might have acted as such Commissioner of Finance after the establishment of the Finance Commission by said Senate Bill No. 20, as passed by the First Special Session of the 24th Legislature, could not have been other than an interim appointment authorizing the said Defendant to act in the capacity of such Finance Commissioner from the 16th day of June, 1941, the date when the Act took effect, until the next meeting of the Senate of the State of Utah; that the purported confirmation, as made by the Senate of the State of Utah in its First Special Session on March 29, 1941, was null and void and of no effect and the said Defendant has not been properly confirmed by any session of the Senate of the State of Utah; that the said Defendant still continues to wrongfully assume and exercise the powers, duties, functions and prerogatives of said office, since the expiration of the term during which he might have held an interim appointment."
The defendant filed a demurrer, the sole ground relied upon being that the complaint named no person claiming the office as against the defendant. In his answer, defendant
"(2) * * * denies that the appointment of defendant as Commissioner of Finance was merely an interim appointment, and alleges that, as shown by the letter of Governor Herbert B. Maw, dated March 28, 1941, and set forth in plaintiff's complaint, said appointment or nomination of Gordon Taylor Hyde as Commissioner of Finance was intended to and did remain and become a continuing appointment or nomination operating at the time the law in question went ito effect, that is June 16, 1941, and that said choice and appointment made by the Governor to become effective as aforesaid was at no time revoked, recalled or superseded but at all times remaining a continuing act and appointment of the Governor. Defendant further denies that the confirmation of such appointment made by the Senate on March 29, 1941, was in any sense null and void or without force and effect, and alleges that the act of the Senate taken pursuant to the Governor's appointment and letter of notification was its continuing advice and consent and was at no time recalled, revoked or superseded, and *Page 440 
became effective and a valid confirmation of said appointment as of June 16, 1941, and that the Senate in its Second Special Session, convening May 19, 1941, and adjourning June 12, 1941, ratified and confirmed its said action in approving said appointment by confirming the appointment of two additional Commissioners to said State Commission of Finance without requesting the submission of the name of a third member thereof, and by delegating duties to said Commission of Finance so appointed, by appropriating funds for the maintenance and functions thereof, and by taking no act or steps to rescind or supersede its approval of and consent to said appointment as theretofore made and given; and that the appointment of said defendant thereby became, on June 16, 1941, fully effective and rightful, and defendant has at all times since said date rightly and properly continued to hold said office and exercise the functions and perform the duties thereof."
The first question to be disposed of is that raised by the demurrer interposed by the defendant on the ground that the complaint fails to state a cause of action by reason of the fact that it "fails to allege the name of the person who claims to be entitled to the office in question and contains no statement as to his right thereto, all as required by Section 104-66-6, Utah Code Annotated, 1943."
There was no person, other than defendant, claiming the right to the office in question. It is true that the section referred to provides that there shall be stated in a complaint in quo warranto "the name of the person who claims to be entitled" to the office, authority to hold which is             1 brought in question. That manifestly applies to a case where there is such a person claiming the right to an office. The provision does not preclude the bringing of an action on the relation of the Attorney General in the interest of the public to test the authority of one holding a public office where there is no other claimant to the office, such as in the instant case.
Sec. 104-66-1, U.C.A. 1943, provides that:
"A civil action may be brought in the name of the state: (1) Against a person who usurps, intrudes into, or unlawfully holds or exercises, a public office, civil or military * * *." *Page 441 
And Sec. 104-66-4 provides that:
"The attorney-general may, upon his own relation, bring any such action, * * *."
That the complaint in this action is not vulnerable to a demurrer on the ground contended for by defendant and cannot be seriously questioned. The demurrer is overruled. State ex rel.Giles, Attorney General, v. Burke, 101 Utah 48, 117 P.2d 454;State ex rel. Nagle, Attorney General, v. Kelsey, 102 Mont. 8,55 P.2d 685; People ex rel. Fleming v. Shorb, 100 Cal. 537,35 P. 163, 38 Am. St. Rep. 310; State ex rel. Sullivan,Attorney General, v. Moore et al., 49 Ariz. 51, 64 P.2d 809.
The principal which must decide this case was involved practically on all fours in the case of State ex rel. Cook v.Meares, 116 N.C. 582, 21 S.E. 973, 975. There the General Assembly of North Carolina passed an act on March 8, 1895, creating a circuit criminal court, but the act was not signed and ratified by the president of the senate and speaker of the house until March 12, 1895. The act provided that a judge for this court should be elected by the legislature, and in pursuance thereof the legislature elected the plaintiff to the office on March 9, 1895, and the vote on the election was reported and confirmed on March 11th, the day before the act was signed and ratified. On March 13th the Governor appointed the defendant to the office and the latter assumed the duties of such judge and continued so to act. The Supreme Court of North Carolina sustained the defendant in the judgship and held that the pretended election of the plaintiff to the office was a nullity, "that a party cannot be elected to an office that does not exist at the time of the election" and that "It is better that the intention of the legislature should be defeated for a time than that we should violate the law."
And so we hold in the instant case that the Governor's purported appointment of defendant to the office of Commissioner of Finance and the purported confirmation by *Page 442 
the Senate in the First Special Session of 1941 were a nullity and of no effect whatever; that the office of         2-4 Commissioner of Finance and the Department of Finance itself did not come into existence until the act was approved by the Governor on April 1, 1941. The Senate is a deliberative body and it is idle to contend that there was any ratification by the subsequent special session of that body when it acted upon the appointment of the other two members of the Commission, in the absence of any showing that the confirmation of defendant's appointment was in any matter submitted to that session for its action. A nomination by the Governor for an appointment may be considered a continuing nomination or recommendation until it is acted upon or withdrawn; but a nomination for appointment once acted upon ceases to be before the legislative body. If acted upon when there is no office to be filled by the gubernatorial nomination a confirmation, tho attempting to complete the appointment, leaves nothing done or to be done. We so hold on the authority and reasoning of the Meares case, supra, and the following cases: State v. Shuford, 128 N.C. 588, 38 S.E. 808;State ex rel. Wolcott, Attorney General, v. Kuhns, 4 Boyce, Del., 264, 88 A. 455; Id., 4 Boyce, Del., 416, 89 A. 1; State exrel. Langer, Attorney General, v. Crawford et al., 36 N.D. 385,162 N.W. 710; and State ex rel. Langer, Attorney General, v. Scow et al., 38 N.D. 246, 164 N.W. 939.
Let judgment be entered ousting defendant from the position of Commissioner of the State Department of Finance.
LARSON and WADE, JJ., concur.